Citation Nr: 9906509	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a throat disorder.

4.  Entitlement to service connection for a liver disorder. 

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to service connection for dental trauma.  

7.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a back 
disorder.

8.  Whether new and material evidence has been presented to 
reopen the veteran's claim for a psychiatric disorder. 

9.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, and Lawrence Schweitzer, M.D.


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from March 1959 to March 1962. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to an evaluation greater than 10 percent for left 
knee disability, and the December 1996 rating decision of the 
Regional Office (RO) which assigned a 20 percent rating for 
left knee disability, and denied the veteran's claims of 
entitlement to service connection for diabetes, sleep apnea, 
a throat disorder, a liver disorder, a lung disorder, and 
dental trauma, and also found that the veteran had not 
presented new and material evidence to reopen his claims for 
service connection for a back disorder and a psychiatric 
disorder.  

On preliminary review of the record the Board notes that the 
veteran has indicated that the wishes to claim service 
connection for additional disabilities to include a left 
ankle disorder, heart disease, a neurological disorder, 
degenerative joint disease, and a hip disorder.  Inasmuch as 
those claims have not been adjudicated by the agency of 
original jurisdiction and are not "inextricably intertwined" 
with the issues currently on appeal, they will not be 
addressed herein, but are referred to the RO for appropriate 
action.  Final decision on the issues of service connection 
for a psychiatric disorder, increased rating for left knee 
disability, and new and material evidence to reopen the claim 
for service connection for a back disorder is deferred 
pending further development requested in the remand appended 
to this decision.  


FINDINGS OF FACT

1.  The record is devoid of medical evidence or opinion to 
demonstrate a nexus between diabetes, first diagnosed many 
years after service, and any symptoms or events noted during 
active service, or evidence that diabetes was manifested to a 
compensable degree during the period of one year following 
separation.  

2.  The record is devoid of medical evidence or opinion to 
demonstrate a nexus between sleep apnea, first diagnosed many 
years after service and any symptoms or events noted during 
active service.

3.  The record is devoid of medical evidence of a chronic, 
medication induced, lung disorder.

4.  The record is devoid of medical evidence or opinion to 
demonstrate a nexus between a chronic lung disorder, first 
reflected by the evidence many years after service, and any 
symptoms or events noted during active service.

5.  The record is devoid of medical evidence of a chronic 
disorder of the throat.

6.  The record is devoid of medical evidence of a chronic, 
medication induced, liver disorder.
 
7.  The medical evidence does not reflect dental trauma 
during service.  

8.  The record is devoid of medical evidence to demonstrate 
the veteran has chronic disability related to residuals of 
dental trauma sustained in service.  

9.  Service connection for a nervous disorder was denied by a 
rating decision in January 1974. 

10.  Although the veteran was notified of the January 1974 
rating decision by letter in February 1974 and was advised of 
his appellate rights, he did not file a timely notice of 
disagreement with that determination within the allowable 
period of one year following notification.  

11.  The evidence added to the record subsequent to the 
January 1974 rating decision includes the medical opinion 
expressed by a VA psychiatrist that the veteran is afflicted 
with a psychosis that had its onset during active service, 
which bears directly and substantively on the issue of 
service connection, is not cumulative or redundant of 
evidence previously considered, and when presumed to be 
credible, is of such significance that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a sleep apnea.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998). 

3.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic lung disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic throat disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

5.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic liver disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

6.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of dental trauma.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

7.  The January 1974 rating decision denying service 
connection for a nervous condition is final; however, new and 
material evidence has been presented to reopen the veteran's 
claim.  38 U.S.C.A. §§ 1110, 5108, 7105 (1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include diabetes mellitus 
became manifest to a degree of 10 percent within one year 
from the date of termination of such service, the chronic 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§  3.307, 3.309.  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
claims for service connection for diabetes, sleep apnea, a 
lung disorder, a throat disorder, a liver disorder, and 
residuals of dental trauma, are not well grounded.  To 
sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet.App. 19 
(1993).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.)  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown,  7 Vet.App. 498 (1995).   

On evaluation of the record in this case the Board notes that 
service medical records are negative for complaints, 
findings, or diagnosis related to diabetes, sleep apnea, a 
chronic lung disorder, or chronic disorders of the throat or 
liver, or evidence of dental trauma.  Although the veteran 
was seen in dental clinic on multiple occasions between March 
1959 and March 1960, the record provides no indication of the 
care received, and no reference to dental trauma.  VA 
outpatient treatment records dated in March 1991 to July 1992 
reflect dental care, to include treatment of caries, 
infections, and abscesses, as well as extractions.  Neither 
the treatment records nor the report of the April 1996 VA 
dental examination, which noted multiple missing teeth, bear 
any reference to dental trauma.  In the absence of medical 
evidence to support his claim that he has a current 
disability related to residuals of dental trauma sustained in 
service, the veteran has not presented the elements of a 
plausible service connection claim.  

The record also is devoid of objective medical evidence of 
the claimed, medication induced, liver disorder.  The Board 
notes that the report of the veteran's June 1996 VA 
examination reflects his complaint that he had liver disease 
due to medications he was taking, and that based upon high 
liver tests, he had been switched from Tylenol to Darvon, to 
avoid any extent of liver toxicity.  Inasmuch as no diagnosis 
of a chronic, medication induced, liver disorder is reflected 
in the June 1996 examination report, or elsewhere in the 
record, the initial element of a well-grounded claim for 
service connection for a liver disorder is lacking.  

Similarly, the record reveals no medical evidence of the 
claimed throat disorder.  The record shows that when the 
veteran was seen for neurological evaluation in August 1995, 
he reported episodes of passing out, which were preceded by 
an acid taste in the back of his throat.  No clinical 
findings pertinent to the throat were noted at that time.  
Moreover, the report of the veteran's June 1996 VA 
examination indicates that he raised no complaints related to 
the throat.  In the absence of medical evidence of a chronic 
throat disorder, the veteran has not presented a plausible 
service connection claim in that regard. 

The record does reveal a current diagnosis of diabetes, which 
was first noted in the medical record in March 1994, with a 
history of diabetes since 1992 recorded on examination in 
June 1996.  In any event, the evidence places the onset of 
the disorder not less than thirty years after the veteran's 
discharge from service, and well past the presumptive period 
of one year following separation.  Although diabetes 
treatment, to include dietary measures and medication, is 
reflected in VA outpatient treatment records dated from March 
1995 to the current time, the record is devoid of medical 
evidence or opinion to demonstrate that the disorder is 
etiologically related to any symptoms or events in active 
service.  Accordingly, the claim for service connection for 
diabetes also is not plausible.  

The veteran further contends that service connection is 
warranted for a lung disorder induced by his medication.  
Although the record does not reflect a current diagnosis of a 
chronic lung disorder related to medicine, VA medical records 
reflect the following findings and diagnoses beginning in 
1994.  A chest x-ray conducted in October 1994 revealed 
increased lung volumes, with questionable bulbous disease.  
When the veteran was seen in February 1995 the impression 
included bronchitis.  A prior medical history of chronic 
obstructive pulmonary disease (COPD) was noted in May 1995 
with medication continued.  In October 1995 the veteran's 
lungs were clear with prolonged expiration.  COPD was noted 
in November 1995, and was considered stable when the veteran 
was seen in January 1996.  On examination in June 1996 the 
veteran's lungs were clear to auscultation, bilaterally.  
However, the veteran has presented no medical evidence or 
opinion to indicate a medical relationship between active 
service and COPD, or any of the symptoms and findings 
referable to the lungs, which were noted many years after 
separation.  Accordingly, he has not presented a plausible 
claim for service connection for a lung disorder.  

Finally, with regard to the veteran's claim for service 
connection for sleep apnea, the Board notes that the earliest 
diagnosis of sleep apnea, secondary to obstructive airways, 
was noted in November 1993, although a history of sleep apnea 
since 1991 was noted on examination in June 1996.  In 
November 1993 the veteran underwent sleep studies at a VA 
Medical Center (VAMC) and continuous positive airways 
pressure (CPAP) treatment was initiated.  Subsequent medical 
records show the veteran continued to be monitored by VA for 
the disorder, which was considered well controlled with CPAP 
in January 1996.  The veteran has not presented any medical 
evidence or opinion of a nexus between active service, and 
this disorder, which was first reflected in the record more 
than thirty years after separation.  As with the veteran's 
other service connection claims, the Board finds the evidence 
pertaining to sleep apnea does not meet the criteria of well 
groundedness.  

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran that he has chronic disorders as claimed which are 
etiologically linked to symptoms or events during active 
service, because lay persons (i.e., persons without medical 
training or expertise) are not competent to offer opinions 
concerning medical diagnosis or causation.  Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In the 
absence of the requisite medical evidence to support his 
contentions the veteran's claims for service connection for 
diabetes, sleep apnea, a lung disorder, a throat disorder, a 
liver disorder, and dental trauma, must be denied as not well 
grounded.    


New and Material Evidence to Reopen the Claim for Service 
Connection for a Psychiatric Disorder 

Service medical records show that the veteran was seen in 
August 1961 for depression related to the break up of his 
marriage and financial problems.  He was seen later the same 
month for left knee complaints related to long duty hours. At 
that time it was recommended that the veteran be referred to 
the mental hygiene clinic to work out his hostility.  On the 
medical history portion of his separation examination the 
veteran reported a history of nervous trouble.  In February 
1962 he was seen in the mental health service and it was 
noted that there was no reason to deny clearance for 
discharge.  

In October 1973 the veteran was admitted to a VA hospital for 
depression and episodes of hostile behavior toward his fellow 
workers.  A diagnosis of reactive situational depression was 
made on admission.  When he was discharged approximately 10 
days later, it was considered that the veteran was over his 
depressive reactive crisis, but it was recommended that he 
see a psychiatrist regularly to help if another crisis should 
arise.  VA outpatient treatment records dated in October 1973 
show that when the veteran was seen for unrelated complaints 
it was noted he was unkempt and had a long history of 
difficulty and was on the verge of a nervous breakdown. 

By a rating action in January 1974, the RO denied service 
connection for a nervous disorder.  The veteran received 
written notification of that action by letter in February 
1974 and, inasmuch as he failed to file a timely appeal 
therefrom, that action became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  In order to reopen his claim, the veteran 
must present or secure new and material evidence with respect 
to the claim which has been disallowed. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998) and Evans v. Brown, 9 Vet. App. 
273 (1996).  It should also be pointed out that, in 
determining whether evidence is material, "credibility of the 
evidence must be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If it is determined that the evidence is 
new and material, the Board must reopen the veteran's claim 
and evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

It is noted that in some prior case law of the United States 
Court of Veteran's Appeals (Court), the standard of new and 
material evidence applied has been the test set forth in the 
decision in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
This test required that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174. 

The Board notes, however, that in a recent decision, Hodge v. 
West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the veteran's application to reopen the previously 
denied claim for service connection for a psychiatric 
disorder must be analyzed under the definition of new and 
material evidence provided at 38 C.F.R. § 3.156(a) (1998), 
rather than the standard set forth in Colvin.  

The evidence associated with the claims folder subsequent to 
the January 1974 denial of service connection for a nervous 
disorder includes a VA physician who related that the veteran 
admitted to being very depressed as a result of his physical 
disabilities and the resultant inability to work at his 
chosen trade.  

Also of record is the report of a March 1983 private medical 
examination regarding the residuals of an industrial accident 
that had occurred in August 1982.  At that time the veteran 
gave a history of psychiatric treatment after separation from 
service in 1963,and again in 1975  to 1976.  The examiner, 
Gary M. Stewart, M.D., noted the veteran appeared to have 
significant psychiatric problems related to stress in the 
workplace and marital problems.  The diagnoses included 
psychiatric problems.  The report of a neurologic evaluation 
also conducted in March 1983, reflects the notation of the 
examiner, E. Michael Holden, M.D., that on mental status 
examination the veteran exhibited no evidence of thought 
disorder, language disorder or speech disorder.  It was 
concluded that there was good evidence on neurologic 
examination for post traumatic pontine brainstem injury, 
slight, on the right.  Still another private medical doctor, 
Carlo Z. Biscaro, M.D., who evaluated the veteran in March 
1983, noted clinical impressions which included 
psychophysiologic reaction to his injuries.  

The veteran was hospitalized at a VA Medical Center (VAMC), 
from December 1983 to January 1984 for major depression and 
adjustment reaction to adult life.  At the time of discharge 
it was noted he was less anxious about court procedures 
related to his industrial accident, and would be followed by 
the outpatient psychiatric clinic.  

Also of record is a VA medical certificate dated in March 
1988, which is partially legible and notes that the veteran, 
who denied a history of psychiatric problems, was referred 
for counseling by the county probation office.  When the 
veteran was referred for incentive counseling in November 
1988 the examiner recorded that he did not see any 
psychiatric illness in the veteran, but there was a question 
about polysubstance abuse from the records.  A progress note 
dated in January 1989 indicated the veteran's attendance at a 
depression group on three occasions during November and 
December 1988, was motivated by the advice of a judge, who 
had recommended he seek such treatment.  The veteran appeared 
to be manipulative and angry.  He had not been seen since 
December 1988.  

When the veteran was seen in mental health service in 
February 1989 it was recorded that he was poorly groomed, 
disheveled, alert, oriented, and not psychotic.  Memory and 
judgment were considered impaired and his insight was poor.  
The veteran appeared nervous and restless, with poor eye 
contact.  His affect was flat and his speech content 
grandiose.  The diagnosis was Axis I: rule out organic brain 
syndrome, substance induced.  

A social work assessment dated in November 1989 indicated 
that the veteran's psychiatric symptoms included 
inappropriate affect, loose associations, paranoia, 
difficulty concentrating, poor personal hygiene, social 
isolation.  Lack of income, and homelessness completed the 
psycho-social picture in general.  The veteran was seen as 
resistant to psychiatric treatment and to applying for 
benefits from the Social Security Administration, due to 
cognitive impairment /paranoia.  He was not considered to be 
suicidal, homicidal or gravely disabled.  

VA outpatient treatment records dated in February 1994 to 
October 1994 indicated that the veteran was followed in the 
mental health clinic with an assessment of anxiety.  On two 
occasions it was recorded that he had no evidence of thought 
disorder.     

A VA neuropsychological evaluation was conducted in November 
1994.  The examiner's summary and conclusions was that 
evaluation revealed a number of generally borderline 
performances, the etiology of which was difficult to discern 
and was considered likely to reflect the combined effects of 
traumatic brain injury, previous alcohol use, sleep apnea, 
and long-term effects of Dilantin.  Additionally, anxiety was 
assessed as clinical in nature warranting treatment.  The 
diagnoses reflected in the report of a December 1994 VA 
spinal examination included depression contributing to, but 
not entirely responsible for chronic pain.  

A VA medical certificate dated in October 1995 indicates that 
the veteran had been hospitalized one month earlier after 
being arrested for assault and battery.  On mental status 
examination it was noted that his thought processes were 
circumstantial with some paranoia and he was overtalkative.  
The diagnosis was Axis I: rule out somatization disorder.  
When he was seen in neurologic clinic in July 1996 it was 
noted the veteran had impulse disorder as well as seizure 
disorder.   

Also of record are multiple medical statements signed by the 
associate chief of psychiatry, for the VA Connecticut Health 
Care System, who also testified at the veteran's personal 
hearing in July 1997.  In his statements and testimony the VA 
psychiatrist indicated that after treating the veteran for 
several months and based upon the history provided by the 
veteran, it was his opinion that the veteran was affected by 
psychosis, manifested by auditory hallucinations and paranoid 
ideation, which had its origin during active service.  
Received in August 1997 was the last of three statements 
signed by the same psychiatrist, which related that the 
veteran had provided the doctor further documentation of his 
military career, described as a performance review reflecting 
the veteran's conduct in January 1962, which supported the 
view that he had developed serious mental illness, depression 
or depressive psychosis, during active service.  

On review of the additional evidence received since the prior 
final denial of service connection for a nervous disorder, 
the Board notes that the medical records reflecting 
evaluation and treatment for psychiatric symptoms, beginning 
in 1973, more than ten years after separation, are too remote 
to reflect a continuity of symptomatology from the time of 
active service, and do not demonstrate the presence of a 
psychosis during the period of one year following separation.  
Therefore, the treatment records are not material to the 
issue of service connection.  However, the opinions expressed 
by the VA psychiatrist bear directly and substantially upon 
the specific matter under consideration in this case, are 
neither cumulative nor redundant of the evidence previously 
considered, and when their credibility is presumed, are of 
such significance that the newly received evidence must be 
considered in order to fairly decide the merits of the claim.  
Therefore, we find that the veteran has presented new and 
material evidence, to reopen his claim for service connection 
for a psychiatric disorder 

ORDER

The appeal is granted to the extent that the claim for 
service connection for a psychiatric disorder is reopened.

The claims for service connection for diabetes, sleep apnea, 
a throat disorder, a liver disorder, a lung disorder and 
residuals of dental trauma are denied as not well-grounded.  


REMAND

On preliminary review of the record the Board notes that on 
VA examination of the spine conducted in January 1997 the 
examiner noted that no medical records were available for his 
review.  The examiner entered a working diagnosis which 
included chronic lumbosacral strain with history of low back 
pain, but stated that he found it difficult to determine the 
etiology of that disorder, which he suspected could be 
causally related to service, based upon the history provided 
by the veteran.  Although it was indicated that an addendum 
to the examination report would be dictated after the 
examiner reviewed the report of x-rays conducted in July 1996 
or other medical records, no such document has been 
associated with the claims folder.  In view of the incomplete 
nature of the conclusions expressed, additional development 
is warranted with regard to the veteran's low back disorder. 

Turning to the evaluation of left knee disability the Board 
notes that the most recent December 1994 VA examination 
report is not in accordance with the directives of the United 
States Court of Veteran's Appeals (Court) holding in DeLuca 
v. Brown, 8 Vet.App. 202 (1995), that a VA rating examination 
must adequately portray functional loss due to pain, weakened 
movement, excess fatigability or incoordination.  In DeLuca, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 
(1994).  It was specified that the medical examiner should be 
asked to determine whether the joint in question exhibited 
pain, weakened movement, excess fatigability or 
incoordination, and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (1994) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
December 1994 VA examiner recorded that the veteran 
complained of chronic pain in the left knee of 30 years 
duration.  However, the examination report does not comply 
with the directives in DeLuca to reflect functional 
impairment due to pain.  Although further delay is 
regrettable, additional medical evaluation is warranted to 
ensure a fully informed decision regarding the veteran's 
increased rating claim.  Up-to-date treatment records, if 
any, also should be compiled.

The RO's attention is directed to the fact that the General 
Counsel of VA held in a precedent opinion that a veteran who 
has arthritis and instability in his knees may receive 
separate ratings under Codes 5003 and 5257 (see VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  The VA General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing the veteran experiences painful motion 
attributable to his osteoarthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

Finally, with regard to the issue of service connection for a 
psychiatric disorder the Board notes that neither the service 
personnel records referenced in the August 1997 opinion of 
the veteran's treating psychiatrist, nor any records of the 
veteran's treatment by that psychiatrist, have been 
associated with the claims folder, and should be obtained 
prior to a merits review of the claim.  Additionally, the 
veteran has never been provided a VA psychiatric examination 
in connection with his claim, which should be conducted on 
remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated or 
evaluated him for symptoms related to his 
left knee, or back since July 1996.  
After obtaining any necessary releases, 
the RO should request copies of all 
previously unobtained, pertinent medical 
records for association with the claims 
folder.  The RO should also contact the 
veteran's VA treating psychiatrist and 
request copies of his treatment records.

2.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder.  

3.  The RO should further request that 
the VA physician who conducted the 
veteran's spinal examination in January 
1997 review the medical record and 
provide an opinion as to the etiology of 
his back disorder.  Specifically, the 
physician should render an opinion for 
the record as to whether it is at least 
as likely as not that any low back 
disability currently shown is related to 
the veteran's service or any event 
therein.  The physician's opinion should 
be supported by references to the 
evidence.  If necessary, an additional 
examination should be conducted.  

4.  The veteran should be scheduled for a 
special VA orthopedic examination to 
assess the nature and extent of his left 
knee disability.  The examiner must 
thoroughly review the claims folder, to 
include a copy of this remand, prior to 
evaluating the veteran.  All indicated 
special tests and studies, should be 
conducted to include range of motion 
studies expressed in degrees.  All 
clinical findings must be clearly set 
forth in the examination report.  
Additionally, the examiner should provide 
the following opinions based upon the 
medical evidence of record: 

a.  Whether the veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiners should also 
provide an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups 
or on repeated use of the left knee 
over a period of time.  These 
determinations should if feasible, 
be portrayed in terms of the degree 
of additional range of motion loss 
due to pain on use or during flare-
ups.

5.  Finally, the veteran should be 
provided a thorough psychiatric 
examination by a physicians who has not 
previously evaluated him.  It is 
imperative that the examiner review the 
claims folder, to include a copy of this 
remand, prior to the examination.  All 
indicated special tests and studies 
should be conducted, and all clinical 
findings and diagnoses clearly set forth 
in the examination report.  The examiner 
should also express an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder had its onset during active 
service.  The examiner should provide 
full supporting rationale for the opinion 
expressed and reconcile the opinion with 
the medical opinion expressed previously 
by Dr. Schweitzer.  

6.  Thereafter, the RO should review the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

- 19 -


